On
behalf of the United Republic of Tanzania, I
congratulate the President on his election as President
of the General Assembly at its sixtieth session. I wish
him every success. I would also like to extend my
delegation’s gratitude to his predecessor, Mr. Jean
Ping, for presiding over the Assembly’s fifty-ninth
session, which, among other accomplishments,
successfully negotiated the outcome document of the
High-level Plenary Meeting.
At the outset, I should like to commend
Secretary-General Kofi Annan for his outstanding and
tenacious leadership of the United Nations through one
of the most trying interludes in the Organization’s
history. That period has probably been the most
creative and visionary in the Secretary-General’s
career, as he inspired the Organization and its
membership to embark upon ambitious and much-
needed reforms to make the Organization relevant and
equal to the threats and challenges of a globalizing
world in the twenty-first century.
The summit that has just ended set the tone,
agenda and direction for where the United Nations
should go 60 years after its inception at San Francisco
in 1945. The pace of reform will be determined by the
collective political dedication of us, the Members of
the Organization. The process of United Nations
reform has brought us together and reaffirmed the
sovereign equality of nations and demonstrated the
indispensability of collective action and the demands
of shared responsibility and obligations in international
affairs. Although what we have agreed upon falls short
of what we set out to accomplish, we have to put
details into what we need to implement with the same
spirit of collective dedication and a sense of common
purpose. We should not allow political expediency and
posturing to rob us of our declared objectives.
The glaring indignities of poverty, hunger,
illiteracy and preventable disease amidst the glamour
and opulence of prosperity in some quarters of the
world should be relegated to the dustbin of history.
That is achievable if we implement the commitments
that we resolved to undertake at the summit that has
just ended. At Monterrey we agreed on a framework
for partnership. For some members of the G-8,
Gleneagles transformed a 30-year-old pledge to devote
0.7 per cent of gross domestic product (GDP) to
official development assistance into a timetable; for
others, it resulted in predictable increases. Debt
37

sustainability has finally given way to debt
cancellation for some countries, including my own, the
United Republic of Tanzania. That is a tremendous
relief and will make a significant quantitative and
qualitative difference to our development programmes
and priorities.
Trade and investment have also received
acceptance as being central to growth and
development. The Doha trade and development round
of negotiations, to take place in Hong Kong later this
year, should be completed with agreements on pending
issues such as subsidies.
The political capital generated at the summit
should bring about a convergence of resources from
our development partners and the economic, political,
fiscal and institutional reforms already under way in
Africa, and result in predictable and implementable
development programmes. The issue of absorptive
capacity should not arise when there is coherence and
coordination among our partners within a collaborative
framework at country level to mainstream assistance
into national development strategies and priorities.
The United Republic of Tanzania has already
complied with the critical element of paragraph 22 (a)
of the 2005 World Summit Outcome (resolution 60/1),
which calls upon developing countries to adopt and
implement comprehensive national strategies to
achieve the Millennium Development Goals (MDG).
We are ahead in achieving the goal regarding universal
primary education, namely, nine years before the 2015
deadline. We are on-course in achieving the goals
regarding access to safe drinking water, reducing child
mortality and promoting gender equality in political
participation and decision-making structures. With
steady assistance and our macroeconomic and political
stability, we should get closer to achieving most of the
Goals by 2015.
In sub-Saharan Africa individual countries are
accelerating reforms and improving the climate for
investment. Frontloading aid flows and innovative new
sources of finance to bridge the financial gap in
achieving the MDGs should be scaled up, as should
aid-in-trade to overcome supply side constraints.
Subsidies and market-access issues should also be
addressed simultaneously in the international
development agenda. The outcome of the Helsinki
process, with its wealth of ideas, adds tremendous
value both to the reform process launched last week
and to the overall international development agenda. It
addresses political deficits and requirements to bring
about purposeful development and democratic changes
in this era of globalization.
The relationship between development and
security at the national and international levels has
clearly emerged during the debate and negotiations on
the 2005 World Summit Outcome, on which I do not
need to dwell here. The arms race in conventional and
nuclear weapons can only bring the world to
apocalyptic brinkmanship — by design or by accident.
The agonizing endeavour to mobilize development
efforts to achieve the MDGs stands in stark contrast to
the irony of spending trillions of dollars on armaments
of total and mass destruction. It is therefore most
disconcerting that the summit was unable to come up
with an agreement on disarmament and non-
proliferation. We should not give up on the subject of
disarmament and non-proliferation. Let us therefore
make another effort to resume negotiations on those
issues.
We in Tanzania and in our region are also
particularly keen to see a global convention concluded
soon to regulate the marking and tracing of all small
arms and light weapons and on the illicit brokering of
arms which fuel violent conflicts and instability in our
regions in Africa.
Collective security cannot be enhanced without
reform of the Security Council. The reform of the
Security Council too has been deferred, but the issue of
the Council’s expansion and the reform of its working
methods should remain on the agenda. Negotiations on
the issue should resume soon. The United Republic of
Tanzania supports the Ezulwini consensus on the
reform of the Security Council, bearing in mind that
only Africa has yet to have either a permanent seat or a
veto in the Council. Our interlocutors should recognize
that imbalance in our negotiations and should try to
accommodate Africa’s demands to make the Security
Council more, not less, representative and more, not
less, legitimate.
The condemnation of terrorism in all its forms
and manifestations brings us closer to an agreed
definition, which would be helpful in galvanizing our
undivided efforts to combat terrorism. The lack of an
agreed definition, however, should not delay an
agreement on a comprehensive anti-terrorism
convention in the course of this session of the General
38

Assembly. As a victim of terrorism in recent years, the
United Republic of Tanzania has a compelling reason
to support a global anti-terrorist strategy.
Respect for the human rights and fundamental
freedoms of all people is entrenched in the purposes
and principles of the Charter of the United Nations and
buttressed by the Universal Declaration of Human
Rights. For nearly 60 years, the institutional expression
and status of human rights in the United Nations has
been evolving, and it still is. We support the
establishment of the Human Rights Council to the
extent that it will elevate the centrality of human
rights, enhance the moral authority and integrity of the
United Nations, and overcome the shortcomings of the
current Commission on Human Rights. The new
Council should embody the principles and practices of
peer review in its working methods to avoid double
standards in accountability and compliance, which
have plagued the Human Rights Commission.
The new concept of the “responsibility to protect”
merits our support, after the recent international
failures to protect people in Rwanda and Bosnia. The
responsibility to protect should be a collective
undertaking by States to protect populations from
genocide, crimes against humanity and war crimes.
However, we will need to establish benchmarks and
safeguards to guarantee against unilateral and
politically motivated interventions, such as those
experienced in the past with what were conceived and
presented as humanitarian intervention.
The African continent is the main scene of both
looming and several ongoing natural and human-made
disasters. Some are forgotten and protracted, while
others gain initial media attention but receive delayed,
and often inadequate, responses. We support the
recommendations in the outcome document for new
standby arrangements and funding for emergencies in
Africa.
There is an international regime in place to
provide protection and assistance to refugees fleeing
for their lives from persecution, violence and gross
violations of human rights. The United Republic of
Tanzania has received and protected such victims since
we became independent, in 1961. Currently, Tanzania
is still hosting over half a million refugees. We are
gratified and encouraged by the commitment in the
outcome document to safeguard the institution of
asylum and by its reaffirmation of the principle of
solidarity and burden-sharing in assisting refugee
populations and their host communities. We equally
hope that the recognition of the Guiding Principles on
Internal Displacement will provide more effective
protection for internally displaced persons by relevant
and appropriate authorities.
The outcome document has duly recognized the
tragedy of the HIV/AIDS pandemic, the malaria and
the tuberculosis that have hit Africa so hard. That
global awareness should be matched by adequate
funding to save current and succeeding generations
from the ravages of those diseases.
Tanzania would like to thank President Olusegun
Obasanjo of Nigeria for the statement he made, in his
capacity as Chairman of the African Union, on the
situation relating to conflicts, peace and security in
Africa. We are grateful to him, to other African
leaders and to the Chairman of the African Union
Commission — His Excellency President Alpha
Konare — as well as to all our friends outside Africa,
for their dedicated efforts to prevent and resolve
conflicts in Africa.
Last week, the Security Council adopted its
resolution 1625 (2005), on strengthening the
effectiveness of the Council’s role in conflict
prevention, particularly in Africa. Among other things,
the resolution stresses the importance of averting
conflicts to make possible peaceful development,
security and stability in Africa. The resolution also
calls for the strengthening of cooperation and
communication between the United Nations and
regional organizations such as the African Union in
mediation efforts and peacekeeping.
The bulk of United Nations peacekeeping
operations are in Africa, following peace agreements
that are at various stages of implementation. Despite
serious numerical, logistical, financial and sometimes
image constraints, multidimensional peacekeeping
operations are making positive contributions to
restoring peace in Africa in collaboration with the
African Union and other friends of Africa. Political and
operational partnerships between the United Nations
and the African Union need to be strengthened and
institutionalized.
We welcome the implementation of the
Comprehensive Peace Agreement in the Sudan in
partnership with the United Nations. We encourage
progress in the current peace negotiations on Darfur.
39

The institutional and operational requirement to
bridge the transitional gap from peacekeeping to
development, in the form of a Peacebuilding
Commission, is one of the main decisions to have been
taken in the current reform of the United Nations.
Africa needs the Commission. It should become
operational as soon as possible. The peaceful outcomes
in Burundi and Somalia — and, soon, in Sierra Leone
and Liberia — require a peacebuilding mechanism
during the transition from peacekeeping to
reconstruction and development. The peace processes
in both Burundi and Somalia have had tortuous paths,
but those countries finally have peace agreements and
transitional Governments in place. The Peacebuilding
Commission should focus priority attention on both
Burundi and Somalia. The second summit on the Great
Lakes region, to be held later this year in Nairobi, will
pave the way for a peace and security pact and for
peacebuilding initiatives in the region.
The only remaining case of self-determination in
Africa is Western Sahara. We appeal for maximum
cooperation by the parties concerned and for
unrelenting support for the issue from the international
community through the Baker plan. It is in the interest
of all of us here to reach a peaceful solution to that
problem.
I cannot conclude my statement without
addressing the situation in the Middle East, and in
particular the question of Palestine, which remains of
great concern to my Government. There have been
path-breaking developments in the Israeli-Palestinian
conflict to revive the road map and invigorate the
initiatives of the Quartet. The new leadership of
Mr. Mahmoud Abbas at the Palestinian Authority, the
withdrawal of Israel from the Gaza Strip and the
coming elections in the occupied territories are
injecting new dynamism and a positive direction into
the peace process. But we must accept the reality that
the people of Palestine have equal rights, not only to
live in peace and security in full human dignity but
also to establish their own independent State,
coexisting side by side with the State of Israel. We
should therefore do all we can to help secure the just
and lasting peace that is the right of the Palestinian,
Israeli and Arab peoples.
Finally, I want to reiterate our deepest sympathies
and condolences to the victims, the Government and
the people of the United States of America in the wake
of the death and destruction wreaked by Hurricane
Katrina.